         Case 1:19-cv-12430-WGY Document 13 Filed 12/26/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

                               )
COMMONWEALTH OF MASSACHUSETTS, )
                               )
               Plaintiff,      )
                               )
          v.                   )                      Civil Action No. 19-12430-WGY
                               )
EXXON MOBIL CORPORATION,       )
                               )
               Defendant.      )
                               )


PLAINTIFF COMMONWEALTH OF MASSACHUSETTS’S MOTION FOR REMAND
   TO THE MASSACHUSETTS SUPERIOR COURT FOR SUFFOLK COUNTY

       Pursuant to 28 U.S.C. § 1447(c), the Plaintiff Commonwealth of Massachusetts

(“Commonwealth”) respectfully moves the Court to enter an order remanding this action to the

Massachusetts Superior Court for Suffolk County. As grounds for this motion, the

Commonwealth states that removal was improper because the Commonwealth’s Complaint does

not raise any federal claims and the Massachusetts state courts are the appropriate forum for

adjudicating the Commonwealth’s exclusively state law claims. For the reasons set forth in the

accompanying Memorandum of Law, the Commonwealth respectfully requests that the Court

grant its Motion.



                           LOCAL RULE 7.1(A)(2) CERTIFICATION

       Pursuant to Local Rule 7.1(a)(2), undersigned counsel for the Plaintiff Commonwealth

certifies that counsel for the Commonwealth conferred with counsel for Defendant Exxon Mobil

Corporation on December 20, 2019. Counsel for the Defendant represented that it does not

consent to this Motion.

                                                1
         Case 1:19-cv-12430-WGY Document 13 Filed 12/26/19 Page 2 of 2



                                                  Respectfully Submitted,

                                                  COMMONWEALTH OF MASSACHUSETTS

                                                  By its attorneys,

                                                  MAURA HEALEY
                                                  ATTORNEY GENERAL


                                                  /s/ Christophe G. Courchesne
Christophe G. Courchesne,                         Richard A. Johnston, BBO No. 253420
BBO No. 660507                                    Chief Legal Counsel
Chief, Environmental Protection Division                  richard.johnston@mass.gov
        christophe.courchesne@mass.gov            Melissa A. Hoffer, BBO No. 641667
Glenn Kaplan, BBO No. 567308                      Chief, Energy and Environment Bureau
Chief, Insurance and Financial Services                   melissa.hoffer@mass.gov
Division                                          Matthew Q. Berge, BBO No. 560319
        glenn.kaplan@mass.gov                     Senior Trial Counsel, Public Protection and
Shennan Kavanagh, BBO No. 655174                  Advocacy Bureau
Deputy Chief, Consumer Protection Division                matthew.berge@mass.gov
        shennan.kavanagh@mass.gov                 James A. Sweeney, BBO No. 543636
I. Andrew Goldberg, BBO No. 560843                State Trial Counsel
        andy.goldberg@mass.gov                            jim.sweeney@mass.gov
Timothy Reppucci, BBO No. 678629
        timothy.reppucci@mass.gov
Assistant Attorneys General

Dated: December 26, 2019
                                                  OFFICE OF THE ATTORNEY GENERAL
                                                  One Ashburton Place, 18th Floor
                                                  Boston, Massachusetts 02108
                                                  (617) 727-2200



                                 CERTIFICATE OF SERVICE

       I, Christophe G. Courchesne, certify that the foregoing document, which was filed on this
day through the ECF system, will be sent electronically to the registered participants as identified
on the Notice of Electronic Filing (NEF).


                                                     /s/ Christophe G. Courchesne
                                                     Christophe G. Courchesne



                                                 2
